Citation Nr: 1014803	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to plot allowance, as part of burial benefits.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel





INTRODUCTION

The Veteran served on active duty from April 1951 to February 
1952 and from February 1959 to April 1961.  He died in 
January 2008.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination that the standard $300.00 plot 
allowance was not payable as claimed by the appellant funeral 
home.  The claim originates from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The RO properly granted $300.00 for burial benefits, as 
claimed by the funeral home, and properly denied the standard 
$300 additional allowance for plot because no plot was 
purchased by the Veteran's decedents, no plot expense was 
claimed, and the Veteran's remains by cremation were placed 
at some location of the decedent's choosing other than a 
private cemetery.  
 

CONCLUSION OF LAW

The criteria for payment of the standard $300 plot allowance 
have not been met.  38 U.S.C.A. §§ 2303, 5103A (West 2002); 
38 C.F.R. §§ 3.1600, 3.1601, 38.620 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:   No VCAA notice was provided to the 
appellant funeral home, but the Board finds that the outcome 
of this appeal rests with proper application of the governing 
laws and regulations to the known and undisputed facts.  VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 3 8 U.S.C.A. § 5103A (2).

In addition to the benefits provided for under § 2302 of this 
title and subsection (a) of this section, in the case of a 
Veteran who is eligible for a burial allowance under § 2302, 
if such Veteran is buried in a cemetery, or a section of a 
cemetery, VA shall pay a sum not exceeding $300 as a plot or 
interment allowance to such person as VA prescribes.  38 
U.S.C.A. § 2303(b)(2).

For claims filed on or after December 16, 2003, plot or 
interment allowance is payable to the person or entity who 
incurred the expenses if: (1) the deceased Veteran is 
eligible for burial in a national cemetery, (2) the Veteran 
is not buried in a national cemetery or other cemetery under 
the jurisdiction of the United States, and (3) all further 
applicable provisions of §§ 3.1601 through 3.1610 are met.  
38 C.F.R. § 3.1600(f)(1).

Claims for the plot allowance may be executed by the funeral 
director, if he provided the plot or interment services.  38 
C.F.R. § 3.1601(a)(2)(i).  For purposes of the plot and 
interment allowance, plot or burial plot means the final 
disposal site of the remains, whether it is a grave, 
mausoleum vault, columbarium niche, or other similar place.  
38 U.S.C.A. § 3.1601(a)(3).  

Analysis:    The facts in this case are not in dispute.  The 
Veteran had military service from April 1951 to February 1952 
and from February 1959 to April 1961.  



He was granted non-service connected pension in November 
1997.  He died at home in January 2008.  

The Veteran's funeral arrangements were provided by a private 
funeral home and cemetery, and the claimant in this appeal is 
the funeral director.  The Veteran was considered a "Veteran" 
for VA purposes and was considered eligible for burial in a 
national cemetery. 38 C.F.R. § 38.620(a).  The director of 
the Stumpff Funeral Home is a proper claimant in accordance 
with the governing law and regulations. The funeral director 
filed his current claim with VA in April 2008, and it is 
clearly indicated that the Veteran's remains were disposed of 
by cremation, and under block 12, Place of Burial or Location 
of Remains, the funeral director wrote "Regional Cremation 
Services, Bartlesville, Oklahoma."

Based upon the above facts, the RO properly determined that a 
$ 300 burial benefit allowance was payable to the funeral 
director in accordance with governing law and regulations.  
However, the RO denied the standard $300 plot allowance 
because the Veteran was neither buried in nor were his 
remains placed in the private cemetery proper.  Moreover, the 
evidence on file shows does not show that a plot was obtained 
for the Veteran.   The Veteran's remains were cremated.

The funeral director had argued that the plot allotment 
should be payable to the funeral home since expenses of 
$345.00 were incurred for the crematory fee ($195.000 and the 
Medical Examiner Cremation permit fees ($150.00).  He argued 
that denial of the plot interment allowance is 
discrimination, bias and punishment to the Veteran and his 
family for their decision to cremate rather than inter.  

The Board has noted the funeral director's contentions.  
However, the Board is bound by the law in this case.  The 
Board finds the standard $300 plot allowance is not payable 
to the funeral director because the Veteran was not "buried 
in a cemetery" as provided under the governing statute at 38 
U.S.C.A. § 2303(b)(2).  Moreover, the implementing regulation 
provides that the plot or burial plot means 


the final disposal site of the remains, whether it is a 
grave, mausoleum vault, columbarium niche, or other similar 
place.  Because the Veteran was not buried in a cemetery, no 
plot was purchased or obtained, and the Veteran's the record 
does not show that the final remains were placed in a grave, 
mausoleum vault, columbarium niche, or other similar place.  
It is clear that the separate $300 plot allowance is not 
payable in this case.  

ORDER

Entitlement to plot allowance of $300, as a part of burial 
benefits, is denied.




	 ____________________________________________ 
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


